TRIEBER, District Judge.
I concur in the result, as well as the reasons stated in the opinion, hut desire to add the following as an additional ground for the result:
The undisputed evidence shows that the transaction was between the plaintiff and the brother of the defendant, who is not a party to this suit. The loan was made by and the deed executed to defendant’s brother. The defendant had nothing to do with it. The most that can be claimed against the defendant is that he filed the deed for record at the request of his brother; but that is doubtful. The defendant testified that he may have filed the deed at the request of his brother, but is not certain of it, as his brother probably sent it to the register of deeds direct. There is not a particle of evidence justifying a finding that the defendant conspired with his brother Morris to cheat and defraud the plaintiff.